Citation Nr: 1528955	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-35 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1998 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The competent medical evidence shows that the Veteran's left knee chondromalacia patella was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, left knee chondromalacia patella was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
  
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In her Notice of Disagreement received by VA in September 2009, the Veteran stated that she was assigned with the Airborne since 1998 and ran and buck marched for many years.  The Veteran reported that she had knee pain ever since a training exercise in 1999 and was urged not to go to sick call in order to not get picked on.  

Service treatment records indicate that the Veteran denied ever having trick or locked knee in September 1997 at enlistment; and on examination, the Veteran's lower extremities were evaluated as normal.  Report of Medical History completed by the Veteran in August 2002 noted knee trouble.  The Veteran noted left knee cracking when bending.  

In June 2009, the Veteran presented with complaints of infrapatellar left knee pain and crepitus since 1999.  MRI of the left knee showed mild chondromalacia patella and possible tear of the posterior horn of the medial meniscus.

In a statement received by VA in September 2009, a Service Department orthopedic physician assistant noted that he had evaluated the Veteran in August 2009 for complaints of 10 years of chronic left anterior knee pain exacerbated with running, squatting, and deep knee bends as well as keeping knee flexed for long periods of time.  The physician assistant noted that the Veteran had an MRI completed on her left knee which revealed chondromalacia of the patella as well as an asymptomatic posterior horn medial meniscal tear that did not extend to the articular surface.  The physician assistant opined that based on a review of the service medical records and all available treatment records after discharge, it was "likely as not that the left knee condition is related to the injur[i]es incurred while on active duty ..." 

In this case, the Veteran is competent to report knee pain ever since a training exercise in 1999.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, a report of left knee crepitus (cracking) when bending is noted in the service records in August 2002.  The Veteran has been diagnosed as having left knee chondromalacia patella.  Further, there is a competent opinion which provides a nexus between currently diagnosed left knee disorder and the Veteran's military service.

There is no evidence of record to the contrary.  As such, the Board finds that service connection for left knee chondromalacia patella is warranted.  


ORDER

Entitlement to service connection for left knee chondromalacia patella is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


